Citation Nr: 0823763	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-19 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
right knee patellofemoral pain syndrome with degenerative 
changes, postoperative, currently rated as 10 percent 
disabling.
	
2.  Entitlement to service connection for shortness of 
breath, claimed as a respiratory disorder.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from November 1984 to June 
2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky and a January 2006 rating decision of the New York, 
New York RO.

In his substantive appeal received at the RO in June 2006, 
the veteran requested a Travel Board hearing before a 
Veterans Law Judge.  The requested hearing was scheduled for 
August 2007, and the veteran was advised as to the date and 
time of the hearing.  He failed to appear for the hearing 
without explanation and has not requested that the hearing be 
rescheduled.  Therefore, the request is considered withdrawn.


REMAND

In multiple communications subsequent to the November 2005 VA 
examination for the joints, the veteran indicated that his 
right knee disability had worsened since that most recent VA 
examination.  The Board also notes that this examination was 
conducted without review of the claims folders.  VA physical 
therapy treatment notes dated into 2007, subsequent to the 
date of the June 2006 statement of the case (SOC), show that 
he has had ongoing treatment for this right knee 
symptomatology.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).

As to the respiratory claim, on the pre-service discharge 
examination in February 2005, the veteran complained of seven 
months of dyspnea on exertion following anthrax shots in 
service.  The examiner noted that pulmonary function testing 
was normal in February 2005.  The diagnosis was persistent 
dyspnea following a possible allergic reaction to anthrax in 
service.  Following service, bronchial asthma and abnormal X-
ray findings were noted in August 2005.  

Again, VA's duty to assist the veteran includes obtaining a 
thorough and contemporaneous examination where necessary to 
reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  See also Snuffer v. Gober, 
10 Vet. App. 400 (1997).  The Board believes that the veteran 
should be afforded a current examination to determine the 
nature of any post service respiratory disorder, and that the 
examining physician should offer an opinion as to the 
likelihood that any currently diagnosed disorder is related 
to service.

Moreover, records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should obtain 
updated VA records pertaining to 
treatment of the veteran's right knee and 
any respiratory disorder.  If the veteran 
identifies any other pertinent, 
outstanding records, the RO or the AMC 
should undertake appropriate development 
to obtain a copy of those records.  If it 
is unsuccessful in its efforts to obtain 
any such evidence, it should so inform 
the veteran and request him to submit the 
outstanding evidence.

2.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected right knee disability.  
The claims folders must be made available 
to and reviewed by the examiner.

All indicated studies, including range of 
motion studies in degrees, should be 
performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.

The presence or absence of arthritis 
should be determined.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.

3.  The veteran also should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current 
respiratory disorder or disorder 
resulting in shortness of breath.  The 
claims folders must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  
With respect to each currently present 
disorder manifested by shortness of 
breath, the examiner should express an 
opinion as to whether there is a 50 
percent or better probability that the 
disorder is related to service, including 
any anthrax reaction therein.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.
No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




